Judgment of April 25, 2002 Vacated, Dismissed and Opinion filed October
3, 2002








Judgment of April 25, 2002 Vacated, Dismissed and
Opinion filed October 3, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-00-00391-CV
____________
 
CERTAIN UNDERWRITERS AT LLOYD=S, LONDON, C.M. OWEN, P.M. DONNER, D.W. SEAR, T.W.
BRIEN, J.D. LLOYD, P.W. MURRELL, M.J. DAVIS, J.H. DAVIES, R.A. LISSENDEN,
R.J.H. PAYNE, J.M. DONNER, D.R. NEIL, V.W. BROAD, A.P. TARGETT, A.J. AVERY,
P.G. BUTLER, P.J.M. BATTLE, R.J. DACKOMBE, J.W. DENDY, R.D. HAZELL, J.B. HOSE,
J.P. TILLING, S.J. BURNHOPE, J.S. DARLING, R.J. MORSE, G.A. MORESE, G.A.
ARGENT, G.M. CHICHESTER, D.A. THOMAS, S.D. CHAPPEL, B.P.D. KELLETT, A.F.
WHITBREAD, P.A. MINTER, T.G. GREEN, B.P. BARTELL, P.E. HOLLAND, J.H. BRISTOW,
AND NATIONAL CONVENIENCE STORES, INC., Appellants/Cross-Appellees
 
V.
 
ANGELA M. SMITH, INDIVIDUALLY AND AS NEXT FRIEND OF
BRANDON WILLIAM HENDRIX, A MINOR, Appellees/Cross-Appellants
 

 
On
Appeal from the 333rd District Court 
Harris
County, Texas
Trial
Court Cause No. 96-52348
 

 
M E M O R A N D
U M   O P I N I O N
This
Court issued its opinions in this case on April 25, 2002.  The parties filed a joint motion to abate the
appeal and remand the case to the trial court for approval of a settlement
involving the minor.  We granted the
motion and abated the appeal.




On
September 23, 2002, the parties filed a joint motion to dismiss their
respective appeals because the case has been settled and the trial court has
approved the settlement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
we lift our abatement ordered April 25, 2002 and reinstate the case.  Our judgment of April 25, 2002 is vacated,
but we do not withdraw the Court=s opinions issued on April 25,
2002.  See Tex. R. App. P. 42.1(c) (in dismissing a proceeding, the
court of appeals will determine whether to withdraw any opinion it has already
issued).  The appeals are ordered
dismissed.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 3, 2002.
Panel consists of Chief Justice Brister and Justices Fowler and Seymore.
Do Not Publish C Tex. R. App. P. 47.3(b).